 



Exhibit 10.2
THE NACCO INDUSTRIES, INC.
UNFUNDED BENEFIT PLAN
(As Amended and Restated Effective as of December 1, 2007)

 



--------------------------------------------------------------------------------



 



NACCO INDUSTRIES, INC.
UNFUNDED BENEFIT PLAN
          NACCO Industries, Inc. does hereby amend and restate the NACCO
Industries, Inc. Unfunded Benefit Plan on the terms and conditions described
hereinafter, effective as of December 1, 2007.
Article I. PREFACE
     Section 1.01 Effective Date. The effective date of this restatement of the
Plan is December 1, 2007.
     Section 1.02 Purpose of the Plan. For periods prior to January 1, 2008, the
purpose of the Plan was to provide for certain Employees the benefits they would
have received under the Profit Sharing Plan but for (a) the dollar limitation on
Compensation taken into account under the Profit Sharing Plan as a result of
Section 401(a)(17) of the Code, (b) the limitations imposed under Section 415 of
the Code, and (c) the limitations under Sections 402(g), 401(k)(3) and 401(m) of
the Code.
     Section 1.03 Governing Law. The Plan shall be regulated, construed and
administered under the laws of the State of Ohio, except when preempted by
federal law.
     Section 1.04 Gender and Number. For purposes of interpreting the provisions
of the Plan, the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, and the singular shall
include the plural unless otherwise clearly required by the context.
     Section 1.05 Code Section 409A.
          (a) As a result of the changes to the payment provisions of the Plan
in accordance with Code Section 409A transitional rules, none of the
Sub-Accounts are “grandfathered” under Code Section 409A. Notwithstanding the
foregoing, for administrative and recordkeeping purposes, the following
Sub-Accounts have been classified as the “Pre-2005 Sub-Accounts”: (i) amounts
allocated to a Participant’s Excess 401(k) Sub-Account as of December 31, 2004
(the “Pre-2005 Excess 401(k) Sub-Account”); (ii) amounts allocated to a
Participant’s Excess Matching Sub-Account as of December 31, 2004 (the “Pre-2005
Excess Matching Sub-Account”) and (iii) amounts allocated to the Excess Profit
Sharing Sub-Account for pre-2005 Plan Years (including the amount that was
credited in 2005 for the 2004 Plan Year) (the “Pre-2005 Excess Profit Sharing
Sub-Account”).
          (b) The following Sub-Accounts have been classified as the “Post-2004
Sub-Accounts”: (i) amounts credited to the Excess 401(k) Sub-Account for periods
on or after January 1, 2005 (the “Post-2004 Excess 401(k) Sub-Account”);
(ii) amounts credited to the Excess Matching Sub-Account for periods on or after
January 1, 2005 (the “Post-2004 Excess Matching Sub-Account”) and (iii) amounts
credited to the Excess Profit Sharing Sub-Account for the 2005 through 2007 Plan
Years.

 



--------------------------------------------------------------------------------



 



          (c) It is intended that the compensation arrangements under the Plan
be in full compliance with the requirements of Code Section 409A. The Plan shall
be interpreted and administered in a manner to give effect to such intent.
Notwithstanding the foregoing, the Employer does not guarantee to any
Participant or Beneficiary any particular tax result with respect to any amounts
deferred or any payments provided hereunder, including tax treatment under Code
Section 409A.
     Section 1.06 Benefit Freeze/Partial Plan Termination. All Excess Retirement
Benefits under the Plan shall be frozen as of December 31, 2007; provided,
however, that earnings shall continue to be credited on all Sub-Accounts after
such date, as specified in the Plan. The portion of the Plan that applies to
Participants who are not Covered Employees shall automatically terminate in 2008
when the last non-Covered Employee receives a payment of all of his Sub-Accounts
hereunder.
Article II. DEFINITIONS
     Except as otherwise provided in the Plan, terms defined in the Profit
Sharing Plan as it may be amended from time to time shall have the same meanings
when used herein, unless a different meaning is clearly required by the context
of the Plan. In addition, the following words and phrases shall have the
following respective meanings for purposes of the Plan.
     Section 2.01 Account shall mean the record maintained by the Employer in
accordance with Section 4.01 as the sum of the Participant’s Excess Retirement
Benefits hereunder. The Participant’s Account shall be further divided into the
Sub-Accounts described in Section 1.05 hereof.
     Section 2.02 Beneficiary shall mean the person or persons designated by the
Participant as his Beneficiary under the Plan, in accordance with the provisions
of Article VIII hereof.
     Section 2.03 Bonus shall mean any bonus under any annual bonus plan that
would be taken into account as Compensation under the Profit Sharing Plan, which
is earned with respect to services performed by a Participant during a Plan Year
(whether or not such Bonus is actually paid to the Participant during such Plan
Year). An election to defer a Bonus under the Plan must be made before the
period in which the services are performed that gives rise to such Bonus.
     Section 2.04 Change in Control shall mean the occurrence of an event
described in Appendix A hereto; provided that such occurrence occurs on or after
January 1, 2008 and meets the requirements of Treasury
Regulation Section 1.409A-3(i)(5).
     Section 2.05 Company shall mean NACCO Industries, Inc. or any entity that
succeeds NACCO Industries, Inc. by merger, reorganization or otherwise.
     Section 2.06 Compensation shall have the same meaning as under the Profit
Sharing Plan, except that Compensation shall be deemed to include (i) the amount
of compensation deferred by the Participant under the Plan and (ii) amounts in
excess of the limitation imposed by Code Section 401(a)(17). Notwithstanding the
foregoing, the timing and crediting of Bonuses hereunder shall be as specified
in Section 3.02.

2



--------------------------------------------------------------------------------



 



     Section 2.07 Covered Employee shall mean the Chief Executive Officer of the
Company as of December 31, 2007.
     Section 2.08 Employer shall mean the Company and NACCO Services, LLC.
     Section 2.09 Excess Retirement Benefit or Benefit shall mean an Excess
Profit Sharing Benefit, Excess 401(k) Benefit or Excess Matching Benefit (as
described in Article III) that is payable to or with respect to a Participant
under the Plan.
     Section 2.10 Fixed Income Fund shall mean the Vanguard Retirement Savings
Trust investment fund under the Profit Sharing Plan or any equivalent fixed
income fund thereunder that is designated by the NACCO Industries, Inc.
Retirement Funds Investment Committee as the successor to the Stable Asset Fund.
     Section 2.11 401(k) Employee shall mean an Employee of an Employer who is a
Participant in the Profit Sharing Plan who is eligible to receive Before-Tax
Contributions and Matching Employer Contributions thereunder.
     Section 2.12 Key Employee. A Participant shall be classified as a Key
Employee if he meets the following requirements:
          (a) The Participant, with respect to the Participant’s relationship
with the Company and the Controlled Group members met the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard to
Section 416(i)(5) thereof) and the Treasury Regulations issued thereunder at any
time during the 12-month period ending on the most recent Identification Date
(defined below) and his Termination of Employment occurs during the 12-month
period beginning on the most recent Effective Date (defined below). When
applying the provisions of Code Section 416(i)(1)(A)(i), (ii) or (iii) for this
purpose: (i) the definition of “compensation” shall (A) be as defined in
Treasury Regulation Section 1.415(c)-2(d)(4) (i.e., the wages and other
compensation for which the Employer is required to furnish the Employee with a
Form W-2 under Code Sections 6041, 6051 and 6052, plus amounts deferred at the
election of the Employee under Code Sections 125, 132(f)(4) or 401(k)) and
(B) shall apply the rule of Treasury Regulation Section 1.415-2(g)(5)(ii) which
excludes compensation of non-resident alien employees and (ii) the number of
officers described in Code Section 416(i)(1)(A)(i) shall be 60 instead of 50.
          (b) The Identification Date for Key Employees is each December 31st
and the Effective Date is the following April 1st. As such, any Employee who is
classified as a Key Employee as of December 31st of a particular Plan Year shall
maintain such classification for the 12-month period commencing on the following
April 1st.
          (c) Notwithstanding the foregoing, a Participant shall not be
classified as a Key Employee unless the stock of the Company (or an affiliate
thereof) is publicly traded on an established securities market or otherwise on
the date of the Participant’s Termination of Employment.

3



--------------------------------------------------------------------------------



 



     Section 2.13 Participant.
          (a) For purposes of Section 3.01 of the Plan, the term “Participant”
means an Employee who is a Participant in the profit sharing portion of the
Profit Sharing Plan (i) whose profit sharing benefit for a Plan Year is limited
by the application of Section 401(a)(17) or 415 of the Code or as a result of
his deferral of Compensation under the Plan and (ii) whose total annual
compensation from the Controlled Group for such Plan Year was at least $115,000.
          (b) For purposes of Sections 3.02 and 3.03 of the Plan, the term
“Participant” means a 401(k) Employee (i) who is unable to make all of the
Before-Tax Contributions that he has elected to make to the Profit Sharing Plan,
or is unable to receive the maximum amount of Matching Employer Contributions
under the Profit Sharing Plan because of the limitations of Section 402(g),
401(a)(17), 401(k)(3) and 401(m) of the Code or as a result of his deferral of
Compensation hereunder , and (ii) whose total annual compensation from the
Controlled Group for the Plan Year in which a deferral election is required is
at least $115,000.
          (c) The term “Participant” shall also include any other person who has
an Account balance hereunder or who was defined as a participant in a prior
version of the Plan.
     Section 2.14 Plan shall mean the NACCO Industries, Inc. Unfunded Benefit
Plan, as herein set forth or as duly amended.
     Section 2.15 Plan Administrator shall mean the NACCO Industries, Inc.
Benefits Committee (the “Benefits Committee”).
     Section 2.16 Plan Year shall mean the calendar year.
     Section 2.17 Prior Plan shall mean the NACCO Materials Handling Group, Inc.
Unfunded Benefit Plan (for the period from January 1, 1995 through August 31,
2000) and The North American Coal Corporation Deferred Compensation Plan for
Management Employees (for the period prior to January 1, 1995).
     Section 2.18 Profit Sharing Employee shall mean an Employee of an Employer
who is a participant in the Profit Sharing Plan and who is eligible for Profit
Sharing Contributions.
     Section 2.19 Profit Sharing Plan shall mean the NACCO Materials Handling
Group, Inc. Profit Sharing Retirement Plan or any successor thereto.
     Section 2.20 ROTCE. For 2007 and prior Plan Years, ROTCE shall mean the
Company’s consolidated return on total capital employed for the applicable time
period, as determined by the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”) for purposes of granting awards under
the Company’s long-term incentive compensation plan for a particular Plan Year.
     Section 2.21 ROTCE Table Rate. For 2008 and future Plan Years, ROTCE Table
Rate shall mean the earnings rate determined under the annual ROTCE Table that
is adopted by the Compensation Committee within the first 90 days of each Plan
Year.

4



--------------------------------------------------------------------------------



 



     Section 2.22 Termination of Employment means, with respect to any
Participant’s relationship with the Company and the Controlled Group Members, a
separation from service as defined under Code Section 409A (and the regulations
and other guidance issued thereunder).
     Section 2.23 Valuation Date shall mean the last day of each calendar month
and/or any other date chosen by the Plan Administrator.
Article III.
EXCESS RETIREMENT BENEFITS — CALCULATION OF AMOUNT
     Section 3.01 Excess Profit Sharing Benefits.
          (a) In General. Each Employer shall credit to a Sub-Account (the
“Excess Profit Sharing Sub-Account”) established for each Participant who is
both an Employee of such Employer and a Profit Sharing Employee, an amount equal
to the excess, if any, of (i) the amount of the Employer’s Profit Sharing
Contribution which would have been made to the profit sharing portion of the
Profit Sharing Plan on behalf of the Participant if (1) such Plan did not
contain the limitations imposed under Sections 401(a)(17) and 415 of the Code
and (2) the term “Compensation” (as defined in Section 2.06 hereof) were used
for purposes of determining the amount of profit sharing contributions under the
Profit Sharing Plan, over (ii) the amount of the Employer’s Profit Sharing
Contribution that is actually made to such Plan on behalf of the Participant for
such Plan Year (the “Excess Profit Sharing Benefits”). The last Excess Profit
Sharing Benefits that are credited to the Excess Profit Sharing Sub-Account
shall be for the 2007 Plan Year.
          (b) Minimum Benefit. Notwithstanding the foregoing, the Account
balance of a Participant who was a participant in the Prior Plan shall in no
event be less than the amount credited to such Participant’s account under the
Prior Plan.
     Section 3.02 Basic and Additional Excess 401(k) Benefits.
          (a) Amount of Excess 401(k) Benefits. Each 401(k) Employee who is a
Participant may, on or prior to each December 31st, by completing an approved
deferral election form, direct his Employer to reduce his Compensation for the
next Plan Year, by an amount equal to the difference between (i) a specified
percentage, in 1% increments, with a maximum of 25%, of his Compensation for the
Plan Year, and (ii) the maximum Before-Tax Contributions actually permitted to
be contributed for him to the Profit Sharing Plan for such Plan Year by reason
of the application of the limitations under Sections 402(g), 401(a)(17) and
401(k)(3) of the Code. All amounts deferred under this Section shall be referred
to herein collectively as the “Excess 401(k) Benefits.” The last Excess 401(k)
Benefits that are credited to the Excess 401(k) Sub-Accounts hereunder shall be
as of December 31, 2007. Notwithstanding the foregoing, (1) a 401(k) Employee’s
direction to reduce a Bonus earned during a particular Plan Year shall be made
no later than December 31st of the Plan Year preceding the Plan Year in which
the Bonus commences to be earned and (2) the Bonus that was earned in 2007 and
will be paid in 2008 shall not be credited to the Excess 401(k) Sub-Accounts
hereunder, but shall be credited to a sub-account established under the
Company’s Excess Retirement Plan that becomes effective January 1, 2008.

5



--------------------------------------------------------------------------------



 



          (b) Classification of Excess 401(k) Benefits. The Excess 401(k)
Benefits for a particular Plan Year shall be calculated monthly and shall be
further divided into the “Basic Excess 401(k) Benefits” and the “Additional
Excess 401(k) Benefits” as follows:

  1)   The Basic Excess 401(k) Benefits shall be determined by multiplying each
Excess 401(k) Benefit by a fraction, the numerator of which is the lesser of the
percentage of Compensation elected to be deferred in the deferral election form
for such Plan Year or 7% and the denominator of which is the percentage of
Compensation elected to be deferred; and     2)   The Additional Excess 401(k)
Benefits (if any) shall be determined by multiplying each Excess 401(k) Benefit
by a fraction, the numerator of which is the excess (if any) of the percentage
of Compensation elected to be deferred in the deferral election form for such
Plan Year over 7%, and the denominator of which is the percentage of
Compensation elected to be deferred.     3)   The Basic Excess 401(k) Benefits
shall be credited to the Basic Excess 401(k) Sub-Account under the Plan and the
Additional Excess 401(k) Benefits shall be credited to the Additional Excess
401(k) Sub-Account hereunder.

          (c) Consequences of Deferral Elections. Any direction by a Participant
to defer Compensation under Subsection (a) shall be effective with respect to
Compensation otherwise payable to the Participant for the Plan Year for which
the deferral election form is effective and the Participant shall not be
eligible to receive such Compensation. Instead such amounts shall be credited to
the Participant’s Excess 401(k) Sub-Account hereunder. Any such direction shall
be irrevocable with respect to Compensation earned for such Plan Year, but shall
have no effect on Compensation that is earned in subsequent Plan Years. A new
deferral election will be required for each Plan Year; provided that no new
deferral elections shall be permitted under the Plan for Plan Years beginning on
or after January 1, 2008.
     Section 3.03 Excess Matching Benefits. A 401(k) Employee who is a
Participant shall have credited to his Basic Excess Matching Sub-Account an
amount equal to the Matching Employer Contributions attributable to the Basic
Excess 401(k) Benefits that he is prevented from receiving under the Profit
Sharing Plan because of the limitations of Code Sections 402(g), 401(a)(17),
401(k)(3) and 401(m) of the Code or as a result of his deferral of Compensation
hereunder (the “Excess Matching Benefits”). The last Excess Matching Benefits
that are credited to the Basic Excess Matching Sub-Account shall be those that
are credited for the 2007 Plan Year.
Article IV.
ACCOUNTS
     Section 4.01 Participants’ Accounts. Each Employer shall establish and
maintain on its books an Account for each Participant who is an Employee of the
Employer which shall contain the following entries:
          (a) Credits to an Excess Profit Sharing Sub-Account for the Excess
Profit Sharing Benefits described in Section 3.01, which shall be credited to
the Sub-Account at the time the

6



--------------------------------------------------------------------------------



 



Profit Sharing Contributions are otherwise credited to Participants’ accounts
under the Profit Sharing Plan.
          (b) Credits to a Basic or Additional Excess 401(k) Sub-Account for the
Basic and Additional Excess 401(k) Benefits described in Section 3.02, which
shall be credited to the Sub-Account when a 401(k) Employee is prevented from
making a Before-Tax Contribution under the Profit Sharing Plan.
          (c) Credits to a Basic Excess Matching Sub-Account for the Basic
Excess Matching Benefits described in Section 3.03, which amounts shall be
credited to the Sub-Account when a 401(k) Employee is prevented from receiving
Matching Employer Contributions under the Profit Sharing Plan.
          (d) Credits to the appropriate Sub-Account of each Participant of the
amount of any and all liabilities of the Employer under the Prior Plan that were
transferred to the Plan.
          (e) Credits to all Sub-Accounts for the earnings described in
Article V and the uplift described in Article VI (as applied to Covered
Employees).
          (f) Debits for any distributions made from the Sub-Accounts.
          (g) The Employers shall make the above-described credits and debits to
the Participant’s Pre-2005 Sub-Accounts or the Post-2004 Sub-Accounts, as
applicable, in accordance with Code Section 409A.
Article V.
EARNINGS
     Section 5.01 Earnings on Basic Sub-Accounts and Profit Sharing Sub-Accounts
for 2007 and Prior Plan Years.
          (a) Except as otherwise provided in the Plan, at the end of each
calendar month during a Plan Year, the Excess Profit Sharing Sub-Account, Basic
Excess 401(k) Sub-Account and Basic Excess Matching Sub-Account of each
Participant shall be credited with an amount determined by multiplying such
Participant’s weighted average daily Sub-Account balance during such month by
the blended rate earned during such month by the Fixed Income Fund.
Notwithstanding the foregoing, in the event that the ROTCE determined for such
Plan Year that is applicable to the Participant exceeds the rate credited to the
Sub-Accounts under the preceding sentence, such Sub-Accounts shall retroactively
be credited with the difference between (i) the amount determined under the
preceding sentence, and (ii) the amount determined by multiplying the
Participant’s average Sub-Account balance during each month of such Plan Year by
the ROTCE determined for such Plan Year, compounded monthly.
          (b) The ROTCE calculation described in Subsection (a) shall be made
during the month in which the Participant terminates employment and shall be
based on the year-to-date ROTCE for the month ending prior to the date the
Participant terminated employment, as calculated by the Company. For any
subsequent month following termination, such ROTCE calculation shall not apply.
The Fixed Income Fund calculation described above for the month in

7



--------------------------------------------------------------------------------



 



which the Participant receives a distribution from his Sub-Account shall be
based on the blended rate earned during the preceding month by the Fixed Income
Fund.
     Section 5.02 Earnings on Additional Excess 401(k) Sub-Account For 2007 and
Prior Plan Years. Subject to Section 5.03, at the end of each calendar month
during the Plan Year, the Additional Excess 401(k) Sub-Account of each
Participant shall be credited with an amount determined by multiplying such
Participant’s weighted average daily Sub-Account balance during such month by
the blended rate earned during such month by the Fixed Income Fund. The earnings
calculation for the month in which the Participant receives a distribution from
his Sub-Account shall be based on the blended rate earned during the preceding
month by the Fixed Income Fund
     Section 5.03 Earnings for 2008 and Subsequent Plan Years.
          (a) Sub-Accounts of non-Covered Employees. Except as otherwise
described in the Plan, at the end of each calendar month during 2008, the
Sub-Accounts of each Participant who is a non-Covered Employee shall be credited
with an amount determined by multiplying such Participant’s weighted average
daily Sub-Account balance during such month by the blended rate earning during
such month by the Fixed Income Fund. Notwithstanding the foregoing, no earnings
shall be credited for the month in which the Participant receives the
distribution of his Sub-Accounts.
          (b) Sub-Accounts of Covered Employee. Except as otherwise described in
the Plan, at the end of each calendar month during Plan Years commencing on or
after January 1, 2008, the Sub-Accounts of the Participant who is a Covered
Employee shall be credited with an amount determined by multiplying such
Participant’s average Sub-Account balances during such month by the blended rate
earning during such month by the Fixed Income Fund. Notwithstanding the
foregoing:
     (i) No earnings shall be credited for the month in which the Participant
receives the distribution of the principle amount of his Sub-Accounts.
     (ii) In the event that the ROTCE Table Rate determined for such Plan Year
exceeds the Fixed Income Fund rate credited to the Sub-Accounts, the Basic
Excess 401(k) Sub-Account and Excess Matching Sub-Account of such Participant
shall retroactively be credited with the difference between (1) the Fixed Income
Fund rate and (2) the amount determined by multiplying the average balance of
such Sub-Accounts during each month of such Plan Year by the ROTCE Table Rate
determined for such Plan Year, compounded monthly. In the event of a
Participant’s Termination of Employment during a Plan Year, the ROTCE Table Rate
calculation described in the preceding sentence shall be made during the month
in which the Participant incurs a Termination of Employment and shall be based
on the year-to-date ROTCE Table Rate for the month ending prior to the date of
Termination, as calculated by the Company.

8



--------------------------------------------------------------------------------



 



     Section 5.04 Changes in/Limitations on Earnings Assumption.
          (a) The Company (with the approval or ratification of the Compensation
Committee) may change (but not suspend) the earnings rate credited on Accounts
under the Plan at any time.
          (b) Notwithstanding any provision of the Plan to the contrary, in no
event will earnings on Accounts for a Plan Year be credited at a rate that
exceeds 14%.
Article VI.
VESTING
     Section 6.01 Vesting. A Participant shall always be 100% vested in all
amounts credited to his Account hereunder.
Article VII.
DISTRIBUTION OF BENEFITS TO PARTICIPANTS
     Section 7.01 Time and Form of Payment.
          (a) Prior Elections. All elections regarding the time and form of
payment of all Excess Retirement Benefits under prior Plan documents, including
elections made by terminated Participants, shall continue in effect through the
close of business on December 31, 2007 and shall automatically be cancelled at
immediately thereafter.
          (b) Payment Rules for non-Covered Employees. All Sub-Account balances
of all Participants who are not Covered Employees shall automatically be paid to
the Participant (or Beneficiary, if applicable) in the form of a single lump sum
payment during the period from January 1, 2008 through April 30, 2008.
          (c) Payment Rules for Covered Employee.
          (i) Except as otherwise specified in Sections 7.01(c)(ii) or 7.02, all
amounts allocated to the Covered Employee’s Sub-Accounts shall be paid to the
Covered Employee (or his Beneficiary, if applicable) in accordance with the
following rules: (i) his Account balance as of December 31, 2007 (after
adjustment for the ROTCE earnings for 2007) shall automatically be paid in the
form of a single lump sum payment on the date of his Termination of Employment
and (ii) the earnings that are credited to his Account for each Plan Year
commencing on or after January 1, 2008, increased by 15%, shall automatically be
paid in the form of annual lump sum payments during the period from January 1st
through March 15th of the immediately following Plan Year. Notwithstanding the
foregoing, during the Plan Year in which the Participant receives the payment of
his frozen Account balance pursuant to clause (i) of the preceding sentence, he
shall also receive payment of the pro-rata earnings for such Plan Year
(calculated through the last day of the month prior to the payment date) and the
corresponding 15% uplift at the same time that he receives payment of such
frozen Account balance.
          (ii) Notwithstanding the foregoing, in the event of a Change in
Control, all remaining amounts allocated to the Account of the Participant
(including pro-rata earnings for

9



--------------------------------------------------------------------------------



 



the Plan Year in which the Change in Control occurs) shall be paid in the form
of a lump sum payment during the period that is thirty days prior to, or within
two (2) business days after, the date of the Change in Control, as determined by
the Compensation Committee.
     Section 7.02 Other Payment Rules and Restrictions.
          (a) Payments Violating Applicable Law. Notwithstanding any provision
of the Plan to the contrary, the payment of all or any portion of the amounts
payable hereunder will be deferred to the extent that the Employer reasonably
anticipates that the making of such payment would violate Federal securities
laws or other applicable law (provided that the making of a payment that would
cause income taxes or penalties under the Code shall not be treated as a
violation of applicable law). The deferred amount shall become payable at the
earliest date at which the Employer reasonably anticipates that making the
payment will not cause such violation.
          (b) Delayed Payments Due to Solvency Issues. Notwithstanding any
provision of the Plan to the contrary, an Employer shall not be required to make
any payment hereunder to any Participant or Beneficiary if the making of the
payment would jeopardize the ability of the Employer to continue as a going
concern; provided that any missed payment is made during the first calendar year
in which the funds of the Employer are sufficient to make the payment without
jeopardizing the going concern status of the Employer.
          (c) Key Employees. Notwithstanding any provision of the Plan to the
contrary, distributions to Key Employees made on account of a Termination of
Employment may not be made before the 1st day of the 7th month following
Termination of Employment (or, if earlier, the date of death) except for
payments made on account of (i) a QDRO (as specified in Section 9.05) or (ii) a
conflict of interest or the payment of FICA taxes (as specified in Subsection
(e) below). Any Benefits that are otherwise payable to the Key Employee during
the 6-month period following his Termination of Employment shall be accumulated
and paid in a lump sum make-up payment within 10 days following the end of such
6-month period.
          (d) Time of Payment/Processing. Except as described in
Sections 7.01(c)(ii) or 7.02(c), all payments under the Plan shall be made on,
or within 90 days of, the specified payment date.
          (e) Acceleration of Payments. Notwithstanding any provision of the
Plan to the contrary, to the extent permitted under Code Section 409A and the
Treasury Regulations issued thereunder, payments hereunder may be accelerated
(i) to the extent necessary to comply with federal, state, local or foreign
ethics or conflicts of interest laws or agreements or (ii) to the extent
necessary to pay the FICA taxes imposed on Benefits hereunder under Code
Section 3101, and the income withholding taxes related thereto. Payments may
also be accelerated if the Plan (or a portion thereof) fails to satisfy the
requirements of Code Section 409A; provided that the amount of such payment may
not exceed the amount required to be included as income as a result of the
failure to comply with Code Section 409A.

10



--------------------------------------------------------------------------------



 



          (f) Withholding Taxes. To the extent required by applicable law, the
Employer shall withhold from the Excess Retirement Benefits hereunder any
income, employment or other taxes required to be withheld there from by any
government or government agency.
Article VIII.
BENEFICIARIES
     Section 8.01 Beneficiary Designations. A designation of a Beneficiary
hereunder may be made only by an instrument (in form acceptable to the Plan
Administrator) signed by the Participant and filed with the Plan Administrator
prior to the Participant’s death. Separate Beneficiary designations may be made
for (i) the Excess 401(k) and Matching Benefits and (ii) the Excess Profit
Sharing Benefits. In the absence of such a designation and at any other time
when there is no existing Beneficiary designated hereunder, the Beneficiary of a
Participant for his Excess Retirement Benefits shall be his beneficiary under
the Profit Sharing Plan. A person designated by a Participant as his Beneficiary
who or which ceases to exist shall not be entitled to any part of any payment
thereafter to be made to the Participant’s Beneficiary unless the Participant’s
designation specifically provided to the contrary. If two or more persons
designated as a Participant’s Beneficiary are in existence with respect to a
single Sub-Account, the amount of any payment to the Beneficiary under the Plan
shall be divided equally among such persons unless the Participant’s designation
specifically provides for a different allocation.
     Section 8.02 Change in Beneficiary. A Participant may, at any time and from
time to time, change a Beneficiary designation hereunder without the consent of
any existing Beneficiary or any other person. A change in Beneficiary hereunder
may be made regardless of whether such a change is also made under the Profit
Sharing Plan. Any change in Beneficiary shall be made by giving written notice
thereof to the Plan Administrator and any change shall be effective only if
received prior to the death of the Participant.
     Section 8.03 Distributions to Beneficiaries. Excess Retirement Benefits
payable to a Participant’s Beneficiary shall be equal to the balance in the
applicable Sub-Account of such Participant on the Valuation Date preceding the
date of the distribution of the Sub-Account to the Beneficiary. Excess
Retirement Benefits payable to a Beneficiary shall be paid in the form of a lump
sum payment on the date such benefits would otherwise have been paid to the
Participant under Article VII.
Article IX.
MISCELLANEOUS
     Section 9.01 Expenses. Expenses of administering the Plan shall be paid by
the Employers, as directed by the Company.
     Section 9.02 Limitation on Rights of Participants and Beneficiaries — No
Lien. The Plan is designed to be an unfunded, nonqualified plan. Nothing
contained herein shall be deemed to create a trust or lien in favor of any
Participant or Beneficiary on any assets of an Employer. The Employers shall
have no obligation to purchase any assets that do not remain subject to the
claims of the creditors of the Employers for use in connection with the Plan. No
Participant or Beneficiary or any other person shall have any preferred claim
on, or any

11



--------------------------------------------------------------------------------



 



beneficial ownership interest in, any assets of the Employers prior to the time
that such assets are paid to the Participant or Beneficiary as provided herein.
Each Participant and Beneficiary shall have the status of a general unsecured
creditor of his Employer.
     Section 9.03 No Guarantee of Employment. Nothing in the Plan shall be
construed as guaranteeing future employment to Participants. A Participant
continues to be an Employee of an Employer solely at the will of the Employer
subject to discharge at any time, with or without cause.
     Section 9.04 Payment to Guardian. If a Benefit payable hereunder is payable
to a minor, to a person declared incompetent or to a person incapable of
handling the disposition of his property, the Plan Administrator may direct
payment of such Benefit to the guardian, legal representative or person having
the care and custody of such minor, incompetent or person. The Plan
Administrator may require such proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the benefit.
Such distribution shall completely discharge the Employers from all liability
with respect to such Benefit.
     Section 9.05 Anti-Assignment/Early Payment in the Event of a QDRO.
          (a) No right or interest under the Plan of any Participant or
Beneficiary shall be assignable or transferable in any manner or be subject to
alienation, anticipation, sale, pledge, encumbrance or other legal process or in
any manner be liable for or subject to the debts or liabilities of the
Participant or Beneficiary.
          (b) Notwithstanding any provision of the Plan to the contrary, the
Plan Administrator shall honor a “qualified domestic relations order”
(QDRO) from a state domestic relations court that requires the payment of all or
a part of a Participant’s or Beneficiary’s Account under the Plan to an
“alternate payee” as defined in Code Section 414(p).
     Section 9.06 Severability. If any provision of the Plan or the application
thereof to any circumstance(s) or person(s) is held to be invalid by a court of
competent jurisdiction, the remainder of the Plan and the application of such
provision to other circumstances or persons shall not be affected thereby.
     Section 9.07 Effect on other Benefits. Benefits payable to or with respect
to a Participant under the Profit Sharing Plan or any other Employer sponsored
(qualified or nonqualified) plan, if any, are in addition to those provided
under the Plan.
     Section 9.08 Liability for Payment. Each Employer shall be liable for the
payment of the Excess Retirement Benefits that are payable hereunder to or on
behalf of its Employees.

12



--------------------------------------------------------------------------------



 



Article X.
ADMINISTRATION OF PLAN
     Section 10.01 Administration. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall have discretion to interpret where
necessary all provisions of the Plan (including, without limitation, by
supplying omissions from, correcting deficiencies in, or resolving
inconsistencies or ambiguities in, the language of the Plan), to make factual
findings with respect to any issue arising under the Plan, to determine the
rights and status under the Plan of Participants or other persons, to resolve
questions (including factual questions) or disputes arising under the Plan and
to make any determinations with respect to the benefits payable under the Plan
and the persons entitled thereto as may be necessary for the purposes of the
Plan. Without limiting the generality of the foregoing, the Plan Administrator
is hereby granted the authority (i) to determine whether a particular employee
is a Participant and (ii) to determine if a person is entitled to Benefits
hereunder and, if so, the amount and duration of such Benefits. The Plan
Administrator’s determination of the rights of any person hereunder shall be
final and binding on all persons, subject only to the provisions of
Sections 10.03 and 10.04 hereof. The Plan Administrator may delegate any of its
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of Benefits, to a named
administrator or administrators.
     Section 10.02 Regulations. The Plan Administrator shall promulgate any
rules and regulations it deems necessary in order to carry out the purposes of
the Plan or to interpret the provisions of the Plan; provided, however, that no
rule, regulation or interpretation shall be contrary to the provisions of the
Plan. The rules, regulations and interpretations made by the Plan Administrator
shall, subject only to the provisions of Sections 10.03 and 10.04 hereof, be
final and binding on all persons.
     Section 10.03 Claims Procedures. The Plan Administrator shall determine the
rights of a person to any Benefits hereunder. Any person who believes that he
has not received the Benefits to which he is entitled under the Plan may file a
claim in writing with the Plan Administrator. The Plan Administrator shall, no
later than 90 days after the receipt of a claim (plus an additional period of
90 days if required for processing, provided that notice of the extension of
time is given to the claimant within the first 90 day period), either allow or
deny the claim in writing. A denial of a claim by the Plan Administrator, wholly
or partially, shall be written in a manner calculated to be understood by the
claimant and shall include: (a) the specific reasons for the denial;
(b) specific reference to pertinent Plan provisions on which the denial is
based; (c) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and (d) an explanation of the claim review procedure
and the time limits applicable thereto (including a statement of the claimant’s
right to bring a civil action under Section 502(a)of ERISA following an adverse
benefit determination on review). A claimant whose claim is denied (or his duly
authorized representative) who wants to contest that decision must file with the
Plan Administrator a written request for a review of such claim within 60 days
after receipt of denial of a claim. If the claimant does not file a request for
review of his claim within such 60-day period, the claimant shall be deemed to
have acquiesced in the original decision of the Plan Administrator on his claim.
If such an appeal is so filed within such 60 day period, the Compensation
Committee (or its delegate) shall conduct a full and fair review of such claim.
During such review, the claimant

13



--------------------------------------------------------------------------------



 



shall be given the opportunity to review documents that are pertinent to his
claim and to submit issues and comments in writing. For this purpose, the
Compensation Committee (or its delegate) shall have the same power to interpret
the Plan and make findings of fact thereunder as is given to the Plan
Administrator under Section 10.01 above. The Compensation Committee (or its
delegate) shall mail or deliver to the claimant a written decision on the matter
based on the facts and the pertinent provisions of the Plan within 60 days after
the receipt of the request for review (unless special circumstances require an
extension of up to 60 additional days, in which case written notice of such
extension shall be given to the claimant prior to the commencement of such
extension). Such decision shall be written in a manner calculated to be
understood by the claimant, shall state the specific reasons for the decision
and the specific Plan provisions on which the decision was based and shall, to
the extent permitted by law, be final and binding on all interested persons. In
addition, the notice of adverse determination shall also include statements that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits and a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA.
     Section 10.04 Revocability of Prior Action. Any action taken by the Plan
Administrator, the Compensation Committee or an Employer with respect to the
rights or benefits under the Plan of any person shall be revocable as to
payments not yet made to such person. In addition, the acceptance of any
Benefits under the Plan constitutes acceptance of and agreement to the Plan
Administrator’s, Compensation Committee’s or the Employer’s making any
appropriate adjustments in future payments to any person (or to recover from
such person) any excess payment or underpayment previously made to him or on his
behalf.
     Section 10.05 Amendment. Subject to Section 10.07, the Company (with the
approval or ratification of the Compensation Committee) does hereby reserve the
right to amend, at any time, any or all of the provisions of the Plan, without
the consent of the Participant, Beneficiary or any other person. Any such
amendment shall be expressed in an instrument executed by an officer of the
Company on the order of the Compensation Committee and shall become effective as
of the date designated in such instrument or, if no such date is specified, on
the date of its execution.
     Section 10.06 Termination. The Compensation Committee has taken action to
terminate the portion of the Plan that applies to non-Covered Employees in 2008
on the date when the last non-Covered Employee receives the full payment of his
Account balance hereunder. In addition, subject to Section 10.07, the
Compensation Committee does hereby reserve the right to terminate the remainder
of the Plan at any time without the consent of the Participant, Beneficiary or
any other person. Such termination shall be expressed in an instrument executed
by an officer of the Company on the order of the Compensation Committee and
shall become effective as of the date designated in such instrument, or if no
date is specified, on the date of its execution. In the event of a termination
of the Plan (or any portion thereof), the Company, in its sole and absolute
discretion, shall have the right to change the time of distribution of the
Participant’s Excess Retirement Benefits, including requiring that all amounts
credited to the Participant’s Account hereunder be immediately distributed in
the form of a lump sum payment; provided such action is permitted under Code
Section 409A and the Treasury Regulations thereunder.

14



--------------------------------------------------------------------------------



 



     Section 10.07 Limitations on Amendment and Termination. Notwithstanding the
foregoing provisions of this Article, no amendment or termination of the Plan
shall, without the written consent of the Participant (or, in the case of his
death, his Beneficiary), (a) reduce the amount of any Excess Retirement Benefit
under the Plan of the Participant or any Beneficiary as of the date of the
amendment or termination or (b) alter the time of payment provisions described
in Article VII of the Plan, except for any amendments that are required to bring
such provisions into compliance with the requirements of Code Section 409A or
that accelerate the time of payment. The foregoing limitations shall not prevent
the Compensation Committee from making any other changes to the Plan including,
without limitation, (i) changing the earnings rate that is credited to
Participants’ Account under Article V and/or (ii) changing or eliminating the
amount of the uplift described in Section 7.01(c).
     EXECUTED, this 14th day of December, 2007.

            NACCO INDUSTRIES, INC.
      By:   /s/ Charles A. Bittenbender         Title:  Vice President, General
Counsel and Secretary           

15



--------------------------------------------------------------------------------



 



         

Appendix A. Change in Control.
Change in Control. The term “Change in Control” shall mean the occurrence of
(i), (ii) or (iii) below; provided that such occurrence occurs on or after
January 1, 2008 and meets the requirements of Treasury
Regulation Section 1.409A-3(i)(5) (or any successor or replacement thereto) with
respect to a Participant:

  i.   Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than one or more Permitted Holders, is or becomes the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act), directly or indirectly,
of more than 50% of the combined voting power of the then Outstanding Voting
Securities of NACCO Industries, Inc. (“NACCO”), other than any direct or
indirect acquisition, including but not limited to an acquisition by purchase,
distribution or otherwise, of voting securities:

  (A)   directly from NACCO that is approved by a majority of the Incumbent
Directors (as defined below); or     (B)   by any Person pursuant to an Excluded
NACCO Business Combination (as defined below);

      provided, that if at least a majority of the individuals who constitute
Incumbent Directors determine in good faith that a Person has become the
“beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of
more than 50% of the combined voting power of the Outstanding Voting Securities
of NACCO inadvertently, and such Person divests as promptly as practicable a
sufficient number of shares so that such Person is the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act) of 50% or less of the
combined voting power of the Outstanding Voting Securities of NACCO, then no
Change in Control shall have occurred as a result of such Person’s acquisition;
or     ii.   a majority of the Board of Directors of NACCO ceases to be
comprised of Incumbent Directors; or     iii.   the consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of NACCO or the acquisition of assets of another
corporation, or other transaction involving NACCO (“NACCO Business Combination”)
excluding, however, such a Business Combination pursuant to which both of the
following apply (such a Business Combination, an “Excluded NACCO Business
Combination”):

  (A)   the individuals and entities who beneficially owned, directly or
indirectly, NACCO immediately prior to such NACCO Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then Outstanding Voting Securities of the entity resulting from
such NACCO Business Combination (including, without limitation, an entity that
as a result of such transaction owns NACCO or all or substantially all of the
assets of NACCO, either directly or through one or more subsidiaries); and

16



--------------------------------------------------------------------------------



 



  (B)   at the time of the execution of the initial agreement, or of the action
of the Board of Directors of NACCO, providing for such NACCO Business
Combination, at least a majority of the members of the Board of Directors of
NACCO were Incumbent Directors.

      III. Definitions. The following terms as used herein shall be defined as
follow:

  1.   “Incumbent Directors” means the individuals who, as of December 31, 2007,
are Directors of NACCO and any individual becoming a Director subsequent to such
date whose election, nomination for election by NACCO’s stockholders, or
appointment, was approved by a vote of at least a majority of the then Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
NACCO in which such person is named as a nominee for director, without objection
to such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board of
Directors of NACCO occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board of
Directors of NACCO.     2.   “Permitted Holders” shall mean, collectively,
(i) the parties to the Stockholders’ Agreement, dated as of March 15, 1990, as
amended from time to time, by and among National City Bank, (Cleveland, Ohio),
as depository, the Participating Stockholders (as defined therein) and NACCO;
provided, however, that for purposes of this definition only, the definition of
Participating Stockholders contained in the Stockholders’ Agreement shall be
such definition in effect of the date of the Change in Control, (ii) any direct
or indirect subsidiary of NACCO and (iii) any employee benefit plan (or related
trust) sponsored or maintained by NACCO or any direct or indirect subsidiary of
NACCO.

17